12 continued:
The drawings will remain objected to including the addition of new Figure 7.  Although the representation in the figure may have been the intent of the inventors, it was not so represented in the original disclosure and as such presents inclusion of new matter.  This point was detailed by the Examiner in the Final Office action.  Additionally, the drawings do not show where each pixel consists of a graphic element and where each of the graphic elements consist of a symbol which in turn consists of a white or a black pixel.  The objection to the drawings is maintained.  The Examiner notes that this may be what is supposed to be represented in Figure 4a-4c.
The proposed amendment to claims 5 and 7 does not overcome the 35 USC 112(a) and 112(b) rejections as detailed in the previous office actions.  The proposed amendment does not identify in the disclosure where the points of question as detailed in the previous office actions for either claim 5 or claim 7.  The 35 USC 112 rejections are maintained.
The proposed amendment to claim 1 does not clarify the issues raised in the Final Office action under 35 USC 112(b).  The applicant’s remarks does not discuss how the proposed amendment addresses the ambiguity.  
Insufficient antecedent basis rejections under 35 USC 112(b) are indicative that the limitation has not been previously properly instantiated as found in multiple claims as detailed in the previous office actions still exists.  The respective rejections of claims 7 and 9 are maintained.
The 35 USC 112(b) rejection of claims 23 and 24 is maintained because the disclosure does not provide structure for the “computational means.”  The inclusion of “a 
Any rejection of the propose cancellation of claims would necessarily render the rejection moot.
The inclusion of claim 20 into the independent claims does not remove the statutory rejections there applied nor does it render the statutory rejections of dependent claims moot.  
Therefore, the application is not found to be in condition for allowance.

/BARBARA D REINIER/Primary Examiner, Art Unit 2672